                                                                                           Rev 12/01/19

                              LOCAL BANKRUPTCY FORM 3015-1

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE:
Dreher, Regina M                                            CHAPTER:              13

                                                            CASE NO.              18-bk-3124-RNO

                                                             ☐ ORIGINAL PLAN
                                               Debtor(s) 5th   AMENDED PLAN (indicate #)
                                                            0        Number of Motions to Avoid Liens
                                                            1        Number of Motions to Value Collateral


                             FIFTH AMENDED CHAPTER 13 PLAN

                                              NOTICES
  Debtors must check one box on each line to state whether or not the plan includes each of the
  following items. If an item is checked as “Not Included” or if both boxes are checked or if
  neither box is checked, the provision will be ineffective if set out later in the plan.

   1 The plan contains nonstandard provisions, set out in § 9,          ☐ Included      ☒ Not
     which are not included in the standard plan as approved by                         Included
     the U.S. Bankruptcy Court for the Middle District of
     Pennsylvania.
   2 The plan contains a limit on the amount of a secured claim,        ☒ Included      ☐ Not
     set out in § 2.E, which may result in a partial payment or no                      Included
     payment at all to the secured creditor.
   3 The plan avoids a judicial lien or nonpossessory,                  ☐ Included      ☒ Not
     nonpurchase- money security interest, set out in § 2.G                             Included

                              YOUR RIGHTS WILL BE AFFECTED
  READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
  timely written objection. This plan may be confirmed and become binding on you without further
  notice or hearing unless a written objection is filed before the deadline stated on the Notice issued
  in connection with the filing of the plan.




                                                    1
 Case 5:18-bk-03124-MJC        Doc 69-2 Filed 08/03/20 Entered 08/03/20 15:11:09                   Desc
                              Proposed Modified Plan Page 1 of 7
                                                                                        Rev 12/01/19

1. PLAN FUNDING AND LENGTH OF PLAN.

   A. Plan Payments From Future Income
      1. To date, the Debtor paid $ 1,470.00 (enter $0 if no payments have been made to the
         Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan the
         following payments. If applicable, in addition to monthly plan payments, Debtor shall
         make conduit payments through the Trustee as set forth below. The total base plan is $
         49,922.04 plus other payments and property stated in § 1B below:

    Start            End              Plan           Estimated         Total            Total
   mm/yyyy          mm/yyyy         Payment           Conduit         Monthly         Payment
                                                     Payment          Payment         Over Plan
                                                                                        Tier

    Month 1         Month 24                                        Total Paid to
                                                                                      $1,470.00
    (9/2018)        (8/2020)                                           Date:
    Month 25        Month 48
                                     $525.00                           $525.00        $12,600.00
    (9/2020)        (8/2022)
    Month 49        Month 84
                                     $995.89                           $995.89        $35,852.04
    (9/2021)        (8/2025)
                                                                          Total       $49,922.04
                                                                       Payments:

      2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
         Trustee that a different payment is due, the Trustee shall notify the Debtor and any
         attorney for the Debtor, in writing, to adjust the conduit payments and the plan
         funding. Debtor must pay all post-petition mortgage payments that come due before
         the initiation of conduit mortgage payments.

      3. Debtor shall ensure that any wage attachments are adjusted when necessary to
         conform to the terms of the plan.

      4. Check One:
                 Debtor is at or under median income.

   B. Additional Plan Funding From Liquidation of Assets/Other

      1. The Debtor estimates that the liquidation value of this estate is $ 0.00.
         (Liquidation value is calculated as the value of all non- exempt assets after the
         deduction of valid liens and encumbrances and before the deduction of
         Trustee fees and priority claims.)

          Check one of the following two lines:
          ☒ No assets will be liquidated. If this is checked, skip § 1.B.2 and complete § 1.B.3 if
          applicable.

                                                 2
Case 5:18-bk-03124-MJC       Doc 69-2 Filed 08/03/20 Entered 08/03/20 15:11:09                 Desc
                            Proposed Modified Plan Page 2 of 7
                                                                                           Rev 12/01/19



2. SECURED CLAIMS.

       A. Pre-Confirmation Distributions. Check One:

                    None.

   B. Mortgages (Including Claims Secured by Debtor’s Principal Residence)
      and Other Direct Payments by Debtor. Check One:

                   None.
                   If this is checked, the rest of § 2.B need not be completed or reproduced.

             ☒     Payments will be made by the Debtor directly to the creditor according to
                   the original contract terms, and without modification of those terms unless
                   otherwise agreed to by the contracting parties. All liens survive the plan if
                   not avoided or paid in full under the plan.

         Name of Creditor                     Description of Collateral                Last Four Digits
                                                                                         of Account
                                                                                          N umber
 Pennymac Loan Services (Claim       Residential Dwelling                           1286
 10)

   C. Arrears (Including, but not limited to, claims secured by Debtor’s
      principal residence). Check One:

                 None.
                 If this is checked, the rest of § 2.C need not be completed or reproduced.

           ☒ The Trustee shall distribute to each creditor set forth below the amount of
             arrearages in the allowed claim. If post-petition arrears are not itemized in an
             allowed claim, they shall be paid in the amount stated below. Unless otherwise
             ordered, if relief from the automatic stay is granted as to any collateral listed in
             this section, all payments to the creditor as to that collateral shall cease, and the
             claim will no longer be provided for under § 1322(b)(5) of the Bankruptcy Code:

      Name of Creditor            Description of             Estimated      Estimated         Estimated
                                   Collateral               Pre-petition    Postpetition     T otal to be
                                                            Arrears to      Arrears to       paid in plan
                                                             be Cured        be Cured

 Pennymac Loan Services        Residential Dwelling       $0.00            $1,958.75        $1,958.75
 (Claim 10)

                                                   3
Case 5:18-bk-03124-MJC       Doc 69-2 Filed 08/03/20 Entered 08/03/20 15:11:09                     Desc
                            Proposed Modified Plan Page 3 of 7
                                                                                        Rev 12/01/19



   D. Other secured claims (conduit payments and claims for which a § 506
      valuation is not applicable, etc.) Check One:

                  None.
                  If this is checked, the rest of § 2.D need not be completed or reproduced.

             ☒ The claims below are secured claims for which a § 506 valuation is not
               applicable, and can include: (1) claims that were either (a) incurred within
               910 days of the petition date and secured by a purchase money security
               interest in a motor vehicle acquired for the personal use of the Debtor, or
               (b) incurred within 1 year of the petition date and secured by a purchase
               money security interest in any other thing of value; (2) conduit payments;
               or (3) secured claims not provided for elsewhere.

            1. The allowed secured claims listed below shall be paid in full and their liens
               retained until the earlier of the payment of the underlying debt determined
               under nonbankruptcy law or discharge under §1328 of the Code.

            2. In addition to payment of the allowed secured claim, present value interest
               pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the
               amount listed below, unless an objection is raised. If an objection is raised,
               then the court will determine the present value interest rate and amount at
               the confirmation hearing.

            3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim
               was paid, payments on the claim shall cease.

      Name of Creditor          Description of Collateral    Principal       Interest    Total to be
                                                             Balance of      Amount      Paid in Plan
                                                               Claim
 First Commonwealth FCU       Residential Dwelling           $12,681.92     $3,073.55 $15,755.47
 (Claim 7)

   E. Secured claims for which a § 506 valuation is applicable.        Check One:

                  None.
                  If this is checked, the rest of § 2.E need not be completed or reproduced.

             ☒ Claims listed in the subsection are debts secured by property not described in
               § 2.D of this plan. These claims will be paid in the plan according to
               modified terms, and liens retained until the earlier of the payment of the
               underlying debt determined under nonbankruptcy law or discharge under
               §1328 of the Code. The excess of the creditor’s claim will be treated as an

                                                 4
Case 5:18-bk-03124-MJC      Doc 69-2 Filed 08/03/20 Entered 08/03/20 15:11:09                   Desc
                           Proposed Modified Plan Page 4 of 7
                                                                                         Rev 12/01/19

                  unsecured claim. Any claim listed as “$0.00” or “NO VALUE” in the
                  “Modified Principal Balance” column below will be treated as an unsecured
                  claim. The liens will be avoided or limited through the plan or Debtor will
                  file an adversary or other action (select method in last column). To the extent
                  not already determined, the amount, extent or validity of the allowed
                  secured claim for each claim listed below will be determined by the court at
                  the confirmation hearing. Unless otherwise ordered, if the claimant notifies
                  the Trustee that the claim was paid, payments on the claim shall cease.

    Name of Creditor         Description of            Value of    Interest     Total         Plan,
                              Collateral              Collateral     Rate      Payment     Adversary
                                                      (Modified                             or Other
                                                      Principal)                             Action
 First Commonwealth       2016 Jeep                  $13,000.00    3.9%       $13,507.00 Plan
 FCU (Claim 8)


   F. Surrender of Collateral.     Check One:

                    None.


   G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax
      liens. Check One:

                  None.


3. PRIORITY CLAIMS.

       A. Administrative Claims

     1.    Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
           by the United States Trustee.

     2.    Attorney’s fees. Complete only one of the following options:

           a. In addition to the retainer of $ 0.00 already paid by the Debtor, the amount of $
              5,896.88 ($4,000.00 remaining attorney fee, $1,500 for three post-confirmation
              amended plans and $396.88 in reimbursement of costs) in the plan. This
              represents the unpaid balance of the presumptively reasonable fee specified in
              L.B.R. 2016-2(c); or

           b. $ Enter text here per hour, with the hourly rate to be adjusted in accordance with
              the terms of the written fee agreement between the Debtor and the attorney.

                                                 5
Case 5:18-bk-03124-MJC       Doc 69-2 Filed 08/03/20 Entered 08/03/20 15:11:09                  Desc
                            Proposed Modified Plan Page 5 of 7
                                                                                          Rev 12/01/19

                  Payment of such lodestar compensation shall require a separate fee application
                  with the compensation approved by the Court pursuant to L.B.R. 2016-2(b).

        3.     Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above. Check
               one:
                       None.

   B. Priority Claims (including certain Domestic Support Obligations).

        Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full
        unless modified under §9.
                      Name of Creditor                               Estimated Total Payment
 Internal Revenue Service (Claim 12)                     $6,356.31
 Pa Dept of Revenue (Claim 2)                            $1,433.59


   C. Domestic Support Obligations assigned to or owed to a governmental unit
      under 11 U.S.C. §507(a)(1)(B). Check one:

                    None.

4. UNSECURED CLAIMS.

   A.        Claims of Unsecured Nonpriority Creditors Specially Classified. Check one:

                    None.

   B.        Remaining allowed unsecured claims will receive a pro-rata distribution of funds
             remaining after payment of other classes.

5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one:

                   None.

6. VESTING OF PROPERTY OF THE ESTATE.

   Property of the estate will vest in the Debtor upon

   Check the applicable line:
         ☒ plan confirmation.
         ☐ entry of discharge.
         ☐ closing of case.



                                                    6
Case 5:18-bk-03124-MJC          Doc 69-2 Filed 08/03/20 Entered 08/03/20 15:11:09                  Desc
                               Proposed Modified Plan Page 6 of 7
                                                                                              Rev 12/01/19

7. DISCHARGE: (Check one)

        ☒ The debtor will seek a discharge pursuant to § 1328(a).
        ☐ The debtor is not eligible for a discharge because the debtor has previously received a
          discharge described in § 1328(f).

8. ORDER OF DISTRIBUTION:

     If a pre-petition creditor files a secured, priority or specially classified claim after the bar date,
     the Trustee will treat the claim as allowed, subject to objection by the Debtor.

     Payments from the plan will be made by the Trustee in the following order:

 Level 1: Adequate protection payments.
 Level 2: Debtor’s attorney’s fees.
 Level 3: Domestic Support Obligations.
 Level 4: Priority claims, pro rata.
 Level 5: Secured claims, pro rata.
 Level 6: Specially classified unsecured claims.
 Level 7: Timely filed general unsecured claims.
 Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


9. NONSTANDARD PLAN PROVISIONS.
Include the additional provisions below or on an attachment. Any nonstandard provision placed
elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as one document,
not as a plan and exhibit.)

Enter text here


Dated: August 3, 2020                                      /s/ Patrick J Best, Esq
                                                           Attorney for Debtor

                                                           /s/ Regina M Dreher
                                                           Debtor

 By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
 also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                     7
Case 5:18-bk-03124-MJC          Doc 69-2 Filed 08/03/20 Entered 08/03/20 15:11:09                     Desc
                               Proposed Modified Plan Page 7 of 7
